DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    59
    381
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statement filed on February 16, 2021 has been considered by the examiner.
Claim Objections
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102/103
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wendt et al., J. Med. Chem. (2004), 47: pp. 303-324 (Wendt), as disclosed in the information disclosure statement filed on February 16, 2021, as evidenced by STN Registry Number 220295-84-1, Entered Date: March 9, 1999.
	Wendt teaches a compound 6 as a naphthamidine urokinase inhibitor. See, page 304, Chart 2. The compound 6 is presented below:

    PNG
    media_image2.png
    252
    505
    media_image2.png
    Greyscale

	Wendt teaches the compound of instant Formula (I), wherein:
L1 is 
	
    PNG
    media_image3.png
    81
    88
    media_image3.png
    Greyscale
;
L2 is a bond (absent);
Z is CH;
R1 is 
	
    PNG
    media_image4.png
    102
    114
    media_image4.png
    Greyscale
;
Each instance of X is CR2, wherein each instance of R2 is H.



	Regarding the instant claims 2 – 3, the claims are drawn towards each occurrence of heteroaryl or heterocyclyl (instant claim 2); or alkyl, alkoxy, cycloalkyl, phenyl, heteroaryl, or heterocyclyl (instant claim 3). Thus, the claims are drawn towards the substituents that are not required to be present in view of the variables L2, R2 and R in the compound of Formula (I).
	The instant claim 7 is drawn towards a pharmaceutical composition comprising the compound of claim 1, further comprising at least one pharmaceutically acceptable carrier. Wendt teaches that the compound was dissolved in DMSO and tested at 0.01-250 μM concentration in a final reaction volume of 200 μL. See, Enzymology, page 322. Wendt also teaches that the compound was tested in a spectrophotometric assay for its inhibitory activity towards urokinase and several other serine proteases. See, Tables 2-3; Enzymology, page 322.
	STN Registry Number 220295-84-1 provides predicted property values for the compound 6 as taught by Wendt. The property values have been calculated using Advanced Chemistry Development (ACD/Labs) Software VII.02. Registry Number 220295-84-1 shows the pKa values of 11.17 ± 0.30 and 13.33 ± 0.70. See, page 2, bottom of the Table. The high pKa values suggest that the compound 6 is a strong base and would inherently possess a strong tendency to protonate, accept a proton (H+ ion), at the amidine moiety of the compound, thus yielding the compound of instant Formula (I).
	Alternatively, a person having ordinary skill in the art would understand the general acid-base principles and have a reasonable expectation that the compound 6, once administered to a patient in need, would undergo protonation in the physiological conditions within the administered patient. Therefore, the publication by Wendt et al. anticipates, or renders the instant claims 1 – 5 and 7 prima facie obvious.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as obvious over Wendt et al., J. Med. Chem. (2004), 47: pp. 303-324 (Wendt), as disclosed in the information disclosure statement filed on February 16, 2021, as evidenced by STN Registry Number 220295-84-1, Entered Date: March 9, 1999, and in view of Yang et al., Cellular & Molecular Immunology (2016), 13: pp. 432-442 (Yang).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Wendt teaches a compound 6 as a naphthamidine urokinase inhibitor. See, page 304, Chart 2. The compound 6 is presented below:

    PNG
    media_image2.png
    252
    505
    media_image2.png
    Greyscale

	Wendt teaches the compound of instant Formula (I), wherein:
L1 is 
	
    PNG
    media_image3.png
    81
    88
    media_image3.png
    Greyscale
;
L2 is a bond (absent);
Z is CH;
R1 is 
	
    PNG
    media_image4.png
    102
    114
    media_image4.png
    Greyscale
;
Each instance of X is CR2, wherein each instance of R2 is H.

	Regarding the instant claims 2 – 3, the claims are drawn towards each occurrence of heteroaryl or heterocyclyl (instant claim 2); or alkyl, alkoxy, cycloalkyl, phenyl, heteroaryl, or heterocyclyl (instant claim 3). Thus, the claims are drawn towards the substituents that are not required to be present in view of the variables L2, R2 and R in the compound of Formula (I).
	The instant claim 7 is drawn towards a pharmaceutical composition comprising the compound of claim 1, further comprising at least one pharmaceutically acceptable carrier. Wendt teaches that the compound was dissolved in DMSO and tested at 0.01-250 μM concentration in a final reaction volume of 200 μL. See, Enzymology, page 322. Wendt also teaches that the compound was tested in a spectrophotometric assay for its inhibitory activity towards urokinase and several other serine proteases. See, Tables 2-3; Enzymology, page 322.
	STN Registry Number 220295-84-1 provides predicted property values for the compound 6 as taught by Wendt. The property values have been calculated using Advanced Chemistry Development (ACD/Labs) Software VII.02. Registry Number 220295-84-1 shows the pKa values of 11.17 ± 0.30 and 13.33 ± 0.70. See, page 2, bottom of the Table. The high pKa values suggest that the compound 6 is a strong base and would inherently possess a strong tendency to protonate, accept a proton (H+ ion), at the amidine moiety of the compound, thus yielding the compound of instant Formula (I).
	Alternatively, a person having ordinary skill in the art would understand the general acid-base principles and have a reasonable expectation that the compound 6, once administered to a patient in need, would undergo protonation in the physiological conditions within the administered patient.
Ascertaining the differences between the prior art and the claims at issue.
	Wendt does not explicitly teach wherein, the pharmaceutical composition comprising the compound further comprises at least one additional antiviral agent, as recited in the instant claims 8 – 9. 
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Yang teaches that influenza A virus infection induces a pro-thrombotic state that downregulates the anticoagulant components and inhibits fibrinolysis. See, page 434, right column, 1st paragraph. Yang also teaches that the fibrinolysis is initiated by three serine proteases: tissue plasminogen activator (tPA), urokinase plasminogen activator (uPA) and kallikrein. See, page 437, right column, 4th paragraph; Figure 1h. Yang further teaches that clinical trials using oseltamivir (Tamiflu®), drug commonly known in the art to treat influenza, have shown that a reduction in viral load is associated with a decrease in the incidence of cardiac disorders. See, page 434, left column, 2nd paragraph. Further, Antithrombin III (AT), a serine protease inhibitor, functions as an anticoagulant and possesses antiviral activity against HIV, HSV and HCV infections. See, page 437, right column, 1st paragraph.
	A person having ordinary skill in the art would have known that influenza A virus is associated with urokinase plasminogen activators and that oseltamivir and other serine protease inhibitors would also effectively inhibit the activity of urokinase plasminogen activators (uPA) in order to treat Influenza A virus infection. Thus, a person skilled in the art would be motivated to include an additional antiviral agent such as oseltamivir (Tamiflu®) or other serine protease inhibitors in a pharmaceutical composition comprising the compound 6 as taught by Wendt, with a reasonable expectation of enhancing the pharmaceutical properties of the composition to treat influenza A virus infection successfully. Therefore, the publications by Wendt et al. and Yang et al. renders the instant claims 1 – 5 and 7 – 9 prima facie obvious.

Conclusion
Claims 1 – 5 and 7 – 9 are rejected.
Claim 6 is objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626